DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending.
Claims 1 – 20 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No.11, 118,133 in view of U.S. 9,404,064 (‘064)(Guay et al.).
Claims 1 – 20 of the instantly clamed invention discloses a method comprising: contacting a composition with a caustic solution to produce a first mixture; separating from the first mixture a caustic-treated composition and producing an aqueous waste with a pH form about 2.0 to about 5.0, wherein, the separating comprises the use of a disc-stack centrifuge; combining the caustic-treated composition with silica particles to produce a slurry; and removing the silica particles from the slurry to produce a treated composition; wherein: the composition comprises:
one or more of animal fats, animal oils, plant fats, plant oils, vegetable fats, vegetable oils, greases, and used cooking oil, about 10 wppm of total metals; about 8 wppm of phosphorus; about 10 wppm of sulfur; about 20 wppm of nitrogen; about 5wt% of free fatty acids; and has an acid number from about 10 mg KOH/g to about 150 mg KOH/g; 
the treated composition comprises: a wt% of free fatty acids about that of the composition; and less total metals, phosphorus, sulfur and nitrogen than the composition; and 
the silica particles have an average particle size from about 10 microns to about 50 microns and a BET surface area from about 200 m2/g to about 1000 m2/g.
Dependent claims 2, 3, 4, 5 and 20 further limit the composition and/or treated composition. Dependent claims 6, 7, 8, 9, 14, 15, 16, 17, 18, and 19 further limit the method. Dependent claim 10 limits the caustic solution. Dependent claims 11, 12 and 13 further limit the silica particles.
The ‘064 patent discloses a method comprising: contacting a composition with a caustic solution to produce a first mixture; separating from the first mixture a caustic-treated composition and producing an aqueous waste with a pH form about 2.0 to about 5.0; combining the caustic-treated composition with silica particles to produce a slurry; and removing the silica particles from the slurry to produce a treated composition; wherein: the composition comprises:
one or more of animal fats, animal oils, plant fats, plant oils, vegetable fats, vegetable oils, greases, and used cooking oil, at least 10 wppm of total metals; at least 8 wppm of phosphorus; at least 10 wppm of chlorine; at least 10 wppm of sulfur; at least 20 wppm of nitrogen; at least 5wt% of free fatty acids; and has an acid number from about 10 mg KOH/g to about 150 mg KOH/g; 
the treated composition comprises: a wt% of free fatty acids about that of the composition; and less total metals, phosphorus, sulfur and nitrogen than the composition; and 
the silica particles have an average particle size from about 10 microns to about 50 microns and a BET surface area from about 200 m2/g to about 1000 m2/g.
Dependent claims 2, 3, 4, 5 and 20 further limit the composition and/or treated composition. Dependent claims 6, 7, 8, 9, 14, 15, 16, 17, 18, and 19 further limit the method. Dependent claim 10 limits the caustic solution. Dependent claims 11, 12 and 13 further limit the silica particles.
The difference between the instantly claimed invention and ‘064 is that the instantly clamed invention separates a caustic-treated composition for the first mixture using a disc-stack centrifuge.
However, Guay discloses the use disc-stack centrifuge to separate materials with low levels of solids in liquid-liquid and liquid-solid of biological compositions.  (entire document).
It is noted that ‘133 uses the term “comprising” in the preamble, which is open and inclusive of various means for separating the first mixture of immiscible components.   For this reason it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use any known device that would have been capable of separating the components of the immiscible composition in order to achieve the desired results.  In applying known technique to a known device (method, or product) ready for improvement to yield predictable results, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art in view of the technique for improvement in other situations.  As such, based on the above the recited claims of the instantly claimed invention and those of US Patent ‘133.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622